Citation Nr: 0306082	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a wound or injury to the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1944 
until March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A March 1997 Board decision is the most recent final 
determination denying the veteran's underlying claim of 
entitlement to service connection for residuals of a wound or 
injury to the left leg on any basis. 

2.  Evidence received since the March 1997 Board decision is 
either cumulative of evidence previously considered and/or is 
not probative evidence that the veteran sustained an injury 
or wound to the left leg during a period of recognized 
service.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
residuals of an injury or wound to the left leg is not 
reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, service 
personnel records, private medical records, documents from 
the Philippine Government and correspondence from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a May 2002 statement of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the claimant 
has been notified of the applicable laws and regulations 
which set forth the criteria for reopening of prior final 
decisions.  The discussions in the rating decision, statement 
of the case, and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

Criteria and Analysis

The veteran's initial claim of entitlement to service 
connection for residuals of a left leg injury was submitted 
in December 1952.  The RO denied the claim in a December 1953 
decision and the veteran appealed the denial.  In an April 
1954 decision, the Board affirmed the RO's December 1952 
denial of service connection for residuals of a leg injury.  
At the time of the April 1954 decision, the Board considered 
the veteran's service personnel records, his contentions, lay 
statements, and a private medical report.  The veteran 
contended that he incurred a gunshot wound to his left leg 
"in the line of duty . . . due to . . . [his] military 
service."  The lay witnesses supported these assertions.  In 
addition, the medical report confirmed that the veteran was 
hospitalized at a private facility from July to August 1943 
for a "thru and thru" puncture wound to his left leg.  This 
record also listed the veteran's occupation as a farmer.  
Verification of the veteran's service through official 
sources demonstrated recognized guerrilla service from June 
1944 until March 1946.  Consequently, the Board determined in 
April 1954 that no official record of the incurrence of, or 
treatment for, a wound or injury of the left leg during 
recognized service had been received.  The Board therefore 
denied the veteran's claim for service connection for 
residuals of a wound or injury to the left leg.  The Board's 
decision is final.  38 U.S.C.A. § 7104(b).

After the Board's April 1954 decision but prior to the 
current appeal, the veteran made several unsuccessful 
attempts to reopen his claim for service connection for 
residuals of a wound or injury to his left leg.  First, the 
veteran continued to claim that he began military service in 
1942 and that he incurred a gunshot wound to his left leg in 
1943.  In October 1970, he submitted a lay statement which 
supported his assertions.  Furthermore, in the same month, he 
submitted a private medical record which confirmed a one-
month hospitalization in 1943 for a "thru and thru" puncture 
wound to his left leg.  In November 1970, the RO determined 
this additional evidence was not new and material sufficient 
to reopen the claim of entitlement to service connection for 
residuals of a wound or injury to the left leg.

In September 1971, the veteran filed another private medical 
report which again showed the one-month hospitalization in 
1943 for the injury to his left leg.  In the same month, the 
RO determined, and notified the veteran, that the additional 
evidence was not new and material sufficient to reopen his 
claim.  The veteran did not file a notice of disagreement 
within one year of notification of this decision.  
Consequently, the September 1971 denial became final.  

Subsequently, in June 1981, the veteran submitted a private 
medical statement which discussed his left leg condition at 
that time and referred to an injury to this extremity in 
1943.  In July 1981, the RO continued to deny the veteran's 
claim for service connection.  Four months later, the veteran 
submitted another private medical statement which included a 
report of an examination of his left leg at that time and 
again referred to the 1943 injury to this extremity.  In 
February 1982, the RO confirmed the previous denials of the 
veteran's claim.  Two months later, the veteran submitted a 
record of payment from the Veterans Claims Settlement Staff.  
In the same month, April 1982, the RO determined, and 
notified the veteran, that the additional evidence was not 
new and material sufficient to reopen his claim.  The veteran 
did not file a notice of disagreement within one year of 
notification of this decision.  Consequently, the April 1982 
denial became final.  

On the basis of cumulative contentions received in December 
1988, the RO confirmed, in April 1989, the prior denials.  
Based on cumulative assertions received in 1990, the RO again 
confirmed, in June 1990, the previous denials of the 
veteran's claim.  In a statement received at the RO in July 
1990, the veteran reiterated contentions he had previously 
made.  In addition, he submitted a private medical record 
which provided cumulative evidence of the 1943 
hospitalization for the injury to his left leg.  The RO 
determined, in July 1990, that this additional evidence was 
not new and material sufficient to reopen this claim.  
Thereafter, in a statement received at the RO in February 
1991, the veteran again repeated his previously-made 
assertions.  At that time, he also submitted a private 
medical report which included cumulative evidence of the 1943 
hospitalization for the injury to his left leg.  In February 
1991, the RO determined, and notified the veteran, that this 
additional evidence was not new and material sufficient to 
reopen his claim.  The veteran did not file a notice of 
disagreement within one year of notification of this 
decision.  Consequently, the February 1991 denial became 
final.  

In June 1994, the veteran submitted a June 1994 private 
medical report which again included cumulative evidence of 
the 1943 hospitalization for an injury to the left leg as 
well a joint lay statement attesting to a left leg injury 
which occurred in July 1943.  The RO again denied the 
veteran's claim in October 1994 and the veteran appealed to 
the Board.  In connection with this appeal, the veteran 
submitted a November 1994 medical certificate from a private 
physician which provided cumulative evidence of the July 1943 
injury to the left leg as well as a duplicate copy of an 
October 1970 medical statement from Republic of the 
Philippines, Department of Health.  

In a March 1997 decision, the Board affirmed the RO's October 
1994 decision.  The Board found that the veteran's original 
claim had been denied in April 1954 on the basis that the 
evidence of record did not show that a wound was incurred 
during the veteran's period of recognized service and the 
evidence submitted subsequent to that time in an attempt to 
reopen the claim was either cumulative of evidence previously 
considered and/or was not probative of the fact that the 
veteran sustained an injury or wound to the left leg during a 
period of recognized service.  Although the veteran 
subsequently appealed the Board's March 1997 decision to 
United States Court of Appeals for Veterans Claims (the 
"Court"), the Court dismissed the appeal in March 1999.  
Accordingly, the March 1997 Board decision is final.  38 
U.S.C.A. § 7104.    

In September 2000, the veteran attempted to reopen his claim 
with the submission of a medical certification dated in 
August 2000 indicating that he had traumatic arthritis of the 
left leg.  He also submitted a Certificate from the Army of 
the United States indicating that he had completed an 
automotive school course in September 1947 as well as a 
Certification from the Armed Forces of the Philippines, 
attesting to his military service.  Finally, he submitted a 
duplicate medical record dated in October 1970 from the 
Republic of the Philippine, Department of Health.  In a 
September 2000 rating decision, the RO found that the 
evidence submitted by the veteran was not new and material as 
it did not demonstrate the incurrence of a left leg injury in 
service or a nexus between military service and a current 
injury.  The veteran was informed of this decision in October 
2000.  

The Board notes here that a written communication was 
received from the veteran in December 2000 in which he stated 
that he wished to "reiterate my appeal for reconsideration" 
of the evidence in connection with his claim.  It is not 
entirely clear whether this document met the criteria for a 
notice of disagreement.  See 38 C.F.R. § 20.201.  While the 
veteran did mention the word "appeal," this reference in 
the context of the overall letter could reasonably be 
construed not as a desire for appellate review by the Board, 
but rather as a request that the RO itself review the record 
again.  However, the Board resolves all reasonable doubt in 
the veteran's favor on this question and finds that the 
September 2000 rating decision did not become final.  
Therefore, the Board's March 1997 decision is the most recent 
final determination denying the underlying service connection 
claim on any basis.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The underlying claim in this case is a claim of basic 
eligibility to VA benefits.  The term "veteran" refers to a 
person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  Service in the 
Regular Philippine Scouts, specified service as a Philippine 
Scout in the Regular Army or in the Commonwealth Army of the 
Philippines, and certain guerrilla service are included for 
compensation benefits.  38 C.F.R. § 3.8.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD  Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document  issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The Court has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532  (1992).  In addition, service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro.

The appellant's claim was denied by the Board in April 1954 
based on a finding by the Department of the Army that the 
veteran had recognized guerrilla service from June 12, 1944, 
to March 6, 1946, and that there was no official record of 
incurrence of or treatment for any wounds or injuries 
involving the left leg during accredited guerrilla service.  
The veteran has consistently maintained that he was wounded 
in the left leg in July 1943.  

The veteran has again attempted to reopen his claim of 
entitlement to service connection for residuals of a left leg 
injury.  He submitted a copy of the August 2000 Certification 
from a private physician, a copy of the June 1994 Joint 
Affidavit, and copies of October 1970 and May 1972 reports 
from the Republic of the Philippines, Department of Health, 
all of which were previously of record and considered at the 
time of the prior final decisions.  He also submitted an 
August 2000 Certification from the General Headquarters, 
Armed Forces of the Philippines, indicating that he joined 
the service in August 1942.  He submitted an Affidavit for 
Philippine Army Personnel, dated in March 1946 which 
indicates that he served on active duty from August 1942 to 
March 1946.  It is also indicated on this document that the 
veteran did not experience any wounds or illnesses incurred 
from December 8, 1941, to the date of return for military 
control.  The last document submitted by the veteran in 
support of his claim was an Acknowledgement from the Republic 
of the Philippines, Department of Finance indicating that the 
veteran was entitled to veteran's back pay from August 1942 
to September 1945.  

The Board finds that the evidence submitted by the veteran 
subsequent to the March 1997 Board decision is not new and 
material.  Some of the documents submitted by the veteran 
were of record at the time of prior decisions and cannot be 
considered new.  The documents submitted by the veteran from 
the Philippines Government are new but not material.  While 
the evidence suggests that the veteran was on active duty 
service as of August 1942 and was injured in 1943, this 
evidence was produced by the Philippine Government.  As noted 
above, the Court has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  The documents produced by the 
Philippine Government are not probative for VA purposes of 
the veteran's period of active duty service.  Additionally, 
one of the documents submitted in support of the veteran's 
claim, the Affidavit for Philippine Army Personnel, indicates 
that the veteran was not, in fact, wounded at all during his 
period of military service.  Evidence that is unfavorable to 
the appellant's case and which supports the previous denial 
cannot trigger a reopening of the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).

The only other evidence submitted in support of the veteran's 
claims are his own statements.  The veteran has asserted 
throughout the current appeal that he had recognized service 
from August 1942 until September 1945 and that he incurred a 
gunshot wound to his left leg in July 1943.  Clearly, these 
assertions are cumulative of those contentions made by the 
veteran at the time of the prior final decisions.

The Board's March 1997 decision denied the veteran's petition 
to reopen his claim for service connection for residuals of 
an injury or wound to his left leg on the basis that the 
additional evidence received was not new and material 
sufficient to reopen this claim.  Evidence received since 
that decision does not include any evidence which was not 
already of record suggesting that the veteran had incurred a 
left leg disability during verified recognized military duty, 
i.e., prior to June 1944.  Moreover, the additional evidence 
received since the Board's March 1997 decision does not 
include competent, probative evidence that the veteran had 
recognized service prior to June 1944.  Therefore, the 
additional evidence cannot be considered new and material in 
light of the applicable law, regulations, and Court decisions 
and does not provide the required evidentiary basis to reopen 
the veteran's claim for service connection for residuals of 
an injury or wound to his left leg.


ORDER

New and material evidence not having been received, the 
petition to reopen the claim of entitlement to service 
connection for residuals of an injury or wound to the left 
leg is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

